Mitchell, .J.
An administrator is a mere officer of the law, and though, when necessary for the protection of the interests of the estate, his title will be held to relate back to the death of the intestate, yet it is an official title, held for the benefit of creditors and next of kin, which cannot be affected to the prejudice of the estate by any acts of his prior to his appointment; nor will his title be affected by any estoppel that does not rest on equities against the estate. The fact that a person has been subsequently clothed with the official title cannot make good prior acts which he has not assumed to do officially, but in a different capacity from that in which he is now acting. The plaintiff, when appointed administratrix of this estate, could not have any less power than any other person who might have received the same appointment. The nature and extent of her title to the assets of the deceased cannot be limited or defeated by any previous acts of hers done in her private or personal capacity. On her appointment she became vested, as administratrix, with all such title to the personalty as her intestate had at his death, and she was neither obliged nor had she the right to bind the estate by an unauthorized act done to the prejudice of the estate, either by herself or any one else, prior to her appointment. Any other rule would be a very dangerous one. It would put it in the power of the widow or other person, by first wrongfully intermeddling with or disposing of the assets, and then obtaining letters of administration, to squander the whole estate, and defraud both creditors and next of kin out of their rights. 1 Pars. Cont. 132; Doe v. Glenn, 1 Adol. & El. 49; Wilson v. Hudson, 4 Harr. (Del.) 168; Gouldsmith v. Coleman, 57 Ga. 425; Leber v. Kauffelt, 5 Watts & S. 440; Gilkey v. Hamilton, 22 Mich. 283.
What may or ought to be done with the assets, or to whom they will go, in due course of administration,- is a matter that cannot be inquired into or settled in this suit. That is a matter exclusively of probate jurisdiction.
Order affirmed.